OPINION OF THE COURT
BY ORDER OF THE COURT:
This cause came before the Court on Petitioner’s JEFFREY *10WOODS, Petition For Certiorari seeking review of the Department of Highway Safety and Motor Vehicles suspension of his driver’s license.
The State of Florida’s Order of License Revocation, Suspension, or Cancellation states that Woods’ conviction in the County Court of Palm Beach County on May 26, 1989, for the offense of driving under the influence, was his third conviction of DUI and/or unlawful blood alcohol level within the past ten years.
Pursuant to sections 322.24 and 322.28(2)(a)3, Fla. Stat. (1987) the department’s revocation of Woods’ driver’s license is valid.
This Court also notes that Woods has not complied with the requirement that, if he believes there is an error in a court entry on his driving record, he contact the court involved. That court must then send written certification to the department before any court entry or action can be changed. See State Dept. of Highway Safety and Motor Vehicles, Division of Driver Licenses v Purdam, 400 So.2d 1050 (Fla. 2d DCA 1981).
In accordance with the foregoing, Woods has failed to make a prima facie case and, it is hereby
ORDERED AND ADJUDGED that the Petition For Certiorari is DENIED.
DONE: June 5, 1990
CARLISLE, COLBATH, and WENNETT, JJ., concur.